Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 





 





In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00168-CV
____________
 
EDWARD J. KAZALEH, Appellant
 
V.
 
B.A.A.V. I, LTD., Appellee
 

 
On
Appeal from the 281st District Court
Harris
County, Texas
Trial
Court Cause No. 99-40132
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 8,
2002.  The clerk=s record was filed on September 23,
2002.  No reporter=s record was filed.  No brief was filed.
On October 31, 2002, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably explaining
why the brief was late, on or before November 29, 2002, the Court would dismiss
the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).
Appellant filed neither a response nor the brief.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).